            Case 1:18-cv-10225-MLW Document 511 Filed 03/27/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                       )
LILIAN PAHOLA CALDERON JIMENEZ                         )
and LUIS GORDILLO, et al.,                             )
                                                       )
                                                       )
Individually and on behalf of all others
                                                       )
similarly situated,                                    )
                                                       )    No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,                )
                                                       )
       v.                                              )
                                                       )
CHAD WOLF, et al.,                                     )
                                                       )
                Defendants-Respondents.                )
                                                       )

                            NOTICE OF WITHDRAWAL AS COUNSEL

       Pursuant to Local Rule 83.5.2(c), Counsel for Petitioners hereby notifies the Court of the

withdrawal of Shirley X. Li Cantin as counsel in the above-captioned matter. As of March 2020, Ms.

Cantin is longer associated with Wilmer Cutler Pickering Hale and Dorr LLP (“WilmerHale”).

Petitioners will continue to be represented by WilmerHale, along with co-counsel at the American

Civil Liberties Union Foundation of Massachusetts, Inc. and attorney Kathleen M. Gillespie, who

remain attorneys of record in this case.


                                                       Respectfully submitted,
                                                       /s/ Shirley X. Li Cantin
                                                       Shirley X. Li Cantin1 (BBO # 675377)


Dated: March 27, 2020




1
 Ms. Cantin currently does not have a business address but can provide the Court with her current
personal address, email address, and phone number, if needed.
                                                   1
